Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 1 of 17. PageID #: 722




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 OSAMA MAKAR,                                  )      CASE NO. 1:19CV1185
                                               )
                         Plaintiff,            )      SENIOR JUDGE
                                               )      CHRISTOPHER A. BOYKO
                 vs.                           )
                                               )      OPINION AND ORDER
 THE CLEVELAND CLINIC                          )
 FOUNDATION.                                   )
               Defendant.                      )


 CHRISTOPHER A. BOYKO, SR. J.:

         This matter comes before the Court upon the Motion (ECF DKT #28) of Defendant

 Cleveland Clinic Foundation for Summary Judgment. For the following reasons, the Motion

 is granted.

                                 I. FACTUAL BACKGROUND

         Plaintiff Osama Makar is a 62-year-old Arabic male who was born in Egypt and who

 is a member of the Coptic Christian faith. He became a United States citizen in 2001.

         Since 2007, Plaintiff has worked as an Arabic language interpreter. First, he was

 employed by an agency known as Hi-Tec Interpretation. In 2013, he began working for

 Vocalink, Inc. Plaintiff provided interpretation services on a part-time basis primarily at the

 Main Campus of Defendant The Cleveland Clinic Foundation; but also accepted assignments

 at the hospital’s satellite locations.

         In early 2014, Defendant advertised for an opening in the Global Services Department

 for a full-time Arabic language interpreter. The job title was: Healthcare Interpreter/Global

 Patient Services (GPS) Coordinator. After submitting an online application for a position,
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 2 of 17. PageID #: 723




 applicants were required to complete an assessment test to gauge whether they possessed the

 necessary skills for the position. (The assessment test was not required for subsequent job

 postings or for internal candidates). Then, an Human Resources recruiter would screen the

 applications and schedule telephone interviews with potentially qualified candidates.

         Plaintiff applied on February 14, 2014. He completed the assessment test but did not

 receive a response or an interview. Defendant hired Nagla Ezzat, who held an Egyptian

 internal medicine degree, served as a resident and physician in Egypt, had significant

 interpretation experience and possessed a customer service background.

         Later, Defendant advertised again for Arabic language interpreters to fill multiple

 openings. Plaintiff applied on April 28, 2014. He was granted a telephone interview and

 following that initial screening, Plaintiff was scheduled for a panel interview. The GPS panel

 was made up of five individuals, one of whom was the GPS Department Supervisor,

 Mustapha Bouamaria. The GPS Department panel unanimously decided not to recommend

 Plaintiff for the open positions and Plaintiff was notified of the Clinic’s decision on May 12,

 2014.

         The successful candidates were Jawad Shabani, Nader Abu Mathkour and Lubna Al

 Allaf, who had college degrees, customer service backgrounds and interpreting experience;

 (some in medical settings).

         Subsequently, Plaintiff learned that the reason he was not offered a position was

 because he lacked a bachelor’s degree. (Makar Affidavit, ECF DKT #29-1). In fact, Plaintiff

 has a bachelor’s degree and that fact was noted in his resume and application materials. Id.

         According to Plaintiff’s Affidavit (Id. at ¶ 16), Plaintiff learned during May and June


                                                -2-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 3 of 17. PageID #: 724




 of 2015, that the individuals who were hired belonged to the Muslim faith because of personal

 conversations he had with them and because their names identified them as Muslim.

        On June 23, 2014, Plaintiff filed a Charge of Religious Discrimination with the Equal

 Employment Opportunity Commission (EEOC) against The Cleveland Clinic Foundation.

        Within a month, Plaintiff alleges that he began receiving fewer interpreting

 assignments for Defendant. The assignments allegedly decreased to 25 or 30 percent of what

 they had been prior to the EEOC Charge.

 Procedural posture

        Plaintiff filed a Complaint in Cuyahoga County Common Pleas Court against The

 Cleveland Clinic Foundation and Vocalink, Inc. for Religious Discrimination pursuant to

 Title VII of the Civil Rights Act of 1964 and R.C. § 4112.02(A); Unlawful Retaliation under

 R.C.

 § 4112.02; Age Discrimination under R.C. § 4112.14; and Tortious Interference with

 Business Relations/Contract. On May 23, 2019, the matter was removed to federal court on

 the basis of federal question jurisdiction. A First Amended Complaint was filed on October

 22, 2019. Vocalink, Inc. was dismissed with prejudice on March 19, 2020, following a

 negotiated settlement.

        On July 13, 2020, Defendant Cleveland Clinic filed the instant Motion for Summary

 Judgment. Defendant contends that Plaintiff’s Age and Religious Discrimination claims

 lack merit. Defendant argues that Plaintiff was not objectively qualified for the Healthcare

 Interpreter/Global Patient Services Coordinator position and that Plaintiff cannot demonstrate

 that similarly situated persons outside his class were hired for the job.


                                                -3-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 4 of 17. PageID #: 725




        Defendant further asserts that Plaintiff’s Retaliation claim fails since Plaintiff cannot

 meet his burden to show that the Clinic subjected him to an adverse employment action.

 Vocalink (not the Clinic) requested that Plaintiff temporarily accept interpreting assignments

 at the Clinic’s satellite locations, rather than at the Main Campus. Moreover, the Retaliation

 claim fails because the alleged retaliating actor at the Clinic did not have knowledge of the

 EEOC charge at the relevant time, nor can Plaintiff establish the necessary causal connection.

        Lastly, as to Plaintiff’s allegations that the Clinic tortiously interfered with his

 business and/or contractual relationship with Vocalink, Defendant contends that this claim

 fails. Plaintiff did not have a contract with Vocalink; there is no evidence of intentional

 interference with his employment relationship; and assuming the Clinic did interfere, its

 actions were privileged.

        Plaintiff responds that there is sufficient evidence from which a reasonable trier of fact

 could conclude that Plaintiff has demonstrated a claim for disparate treatment Religious

 Discrimination under Title VII and the Ohio Revised Code and for Retaliation for engaging in

 protected activity pursuant to R.C. § 4112.02. However, Plaintiff concedes that Defendant is

 entitled to summary judgment on his Age Discrimination and Tortious Interference claims.

 (ECF DKT #29 at 20).

                            II. LAW AND ANALYSIS

 Standard of Review

        Summary judgment shall be granted only if “the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” See Fed.R.Civ.P. 56(a). The burden is on the moving party to conclusively show no


                                                 -4-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 5 of 17. PageID #: 726




 genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

 Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must

 either point to “particular parts of materials in the record, including depositions, documents,

 electronically stored information, affidavits or declarations, stipulations, admissions,

 interrogatory answers, or other materials” or show “that the materials cited do not establish

 the absence or presence of a genuine dispute, or that an adverse party cannot produce

 admissible evidence to support the fact.” See Fed.R.Civ.P. 56(c)(1)(A), (B). A court

 considering a motion for summary judgment must view the facts and all inferences in the light

 most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 475 U.S. 574, 587 (1986). Once the movant presents evidence to meet its burden, the

 nonmoving party may not rest on its pleadings, but must come forward with some significant

 probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at

 1347.

         This Court does not have the responsibility to search the record sua sponte for genuine

 issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir.

 1996); Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The

 burden falls upon the nonmoving party to “designate specific facts or evidence in dispute,”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party

 fails to make the necessary showing on an element upon which it has the burden of proof, the

 moving party is entitled to summary judgment. Celotex, 477 U.S. at 323. Whether summary

 judgment is appropriate depends upon “whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one party must


                                                -5-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 6 of 17. PageID #: 727




 prevail as a matter of law.” Amway Distributors Benefits Ass 'n v. Northfield Ins. Co., 323

 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251-52).

 Employment Discrimination

        Title VII’s anti-discrimination provision makes it “an unlawful employment practice

 for an employer to fail or refuse to hire or to discharge any individual, or otherwise

 discriminate against any individual with respect to his compensation, terms, conditions, or

 privileges of employment, because of such individual’s race, color, religion, sex, or national

 origin.” 42 U.S.C. § 2000e–2(a)(1).

        Because it is well-settled in Ohio that the standard for state law discrimination claims

 asserted under Section 4112 of the Ohio Revised Code is the same as the standard for federal

 discrimination claims asserted under Title VII and related civil rights statutes, the Court's

 analysis of Plaintiff’s claims under Title VII will apply with equal force and effect to his state

 law claims. See Pittman v. Cuyahoga Valley Career Center, 451 F.Supp.2d 905, 930 (N.D.

 Ohio 2006); Plumbers & Steamfitters Joint Apprenticeship Comm. v. Ohio Civil Rights

 Comm'n, 66 Ohio St.2d 192, 196, 421 N.E.2d 128 (1981).

        Direct evidence of employment discrimination is “that evidence which, if believed,

 requires the conclusion that unlawful discrimination was at least a motivating factor in the

 employer’s actions.” Alberty v. Columbus Twp., 730 F.App’x. 352, 356 (6th Cir. 2018).

        Comparatively, circumstantial evidence is “proof that does not on its face establish

 discriminatory animus, but does allow a fact finder to draw a reasonable inference that

 discrimination occurred.” Id. at 358, quoting Geiger v. Tower Auto., 579 F.3d 614, 620 (6th

 Cir. 2009).


                                                -6-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 7 of 17. PageID #: 728




        Where a plaintiff is unable to produce direct evidence of discrimination, the court

 must follow the tripartite burden-shifting framework first announced by the Supreme Court in

 McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), and

 subsequently modified in Texas Dept. of Comm. Affairs v. Burdine, 450 U.S. 248, 101 S.Ct.

 1089, 67 L.Ed.2d 207 (1981). Under this framework, the plaintiff bears the initial “not

 onerous” burden of establishing a prima facie case of discrimination by a preponderance of

 the evidence. Burdine, 450 U.S. at 253. Under McDonnell Douglas, once the plaintiff

 succeeds in making a prima facie case of discrimination, the burden shifts to the defendant to

 articulate a legitimate, nondiscriminatory reason for the employment decision. McDonnell

 Douglas Corp., 411 U.S. at 802. If the defendant meets its burden, then the burden shifts

 back to the plaintiff to demonstrate that the defendant’s proffered reason is a pretext. Id.

        Although the burdens of production shift, the ultimate burden of persuading the trier

 of fact that the defendant intentionally discriminated against the plaintiff remains at all times

 with the plaintiff. White v. Baxter Healthcare Corp., 533 F.3d 381, 391-92 (6th Cir. 2008),

 citing Burdine, 450 U.S. at 256. Put another way, the ultimate burden of producing sufficient

 evidence from which the jury could reasonably reject an employer's explanation and infer the

 employer’s intentional discrimination rests with the plaintiff at all times. Imwalle v. Reliance

 Med. Prod., Inc., 515 F.3d 531, 545 (6th Cir. 2008).

        On a motion for summary judgment, a district court considers whether there is
        sufficient evidence to create a genuine dispute at each stage of the McDonnell
        Douglas inquiry. The court first determines if a plaintiff has put forth
        sufficient evidence for a reasonable jury to find [him] to have met the prima
        facie requirements, including whether [he] has met the legitimate expectations
        of [his] employer. It performs the same function with respect to defendant's
        production of evidence, and again for the plaintiff's response to that
        production.” (Emphasis added). Cline v Catholic Diocese of Toledo, 206 F.3d

                                                -7-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 8 of 17. PageID #: 729




        651, 661 (6th Cir. 2000).

 Prima facie

        To establish a prima facie case of employment discrimination, a plaintiff must

 demonstrate that: (1) he is a member of a protected class; (2) he was qualified for his job; (3)

 he suffered an adverse employment decision; and (4) he was replaced by a person outside the

 protected class or treated differently than similarly situated non-protected employees.

 Arendale v. City of Memphis, 519 F.3d 587, 603 (6th Cir.2008); accord Clay v. United Parcel

 Serv., Inc., 501 F.3d 695, 703 (6th Cir.2007).

        The burden at the prima facie stage is not an onerous one, and it is easily met.

 Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 813 (6th Cir. 2011). The prima facie phase

 “merely serves to raise a rebuttable presumption of discrimination by eliminating the most

 common nondiscriminatory reasons” for an employee’s termination. Cline, 206 F. 3d at 660.

 It bears repeating, however, that though a plaintiff’s prima facie burden is slight, it remains an

 evidentiary burden. Id. at 661.

 Religious discrimination

        Plaintiff is pursuing a claim of disparate treatment religious discrimination.

 Defendant does not dispute that Plaintiff is a member of the Coptic Christian faith, but does

 dispute that Plaintiff was qualified and that he was treated differently than similarly-situated

 individuals outside of the protected class. Plaintiff insists that he was not hired for the

 position of Healthcare Interpreter/Global Patient Services (GPS) Coordinator although he was

 qualified for the job. Plaintiff also claims that he was turned down for employment in favor

 of similarly-situated individuals of the Muslim faith.


                                                  -8-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 9 of 17. PageID #: 730




        Plaintiff contends that he held the necessary qualifications for the Interpreter/GPS

 Coordinator position. After the on-line application, Plaintiff was given a telephonic interview

 and then was recommended to proceed to the in-person panel interview. According to

 Defendant, there were 68 applicants for the position, and Plaintiff was one of 12 individuals

 who successfully reached the final interview stage. Plaintiff worked as an Arabic language

 interpreter for outside vendors for over a dozen years. He completed numerous interpreting

 assignments at the Cleveland Clinic and was familiar with its operations and procedures.

        Defendant argues that the job for which Plaintiff applied entails more than verbal

 interpretation skills. The position also requires interpretation of written medical documents,

 coordinating patient services, scheduling appointments, interacting with other Clinic

 departments, and demonstrating exemplary problem-solving and interpersonal skills.

 Defendant contends that Plaintiff’s skill level “paled” in comparison to that of the four

 successful candidates.

        The Burdine court instructs in pertinent part: “[T]he employer has discretion to

 choose among equally qualified candidates, provided the decision is not based upon unlawful

 criteria. The fact that a court may think that the employer misjudged the qualifications of the

 applicants does not in itself expose him to Title VII liability.” Burdine, 450 U.S. at 259.

        “Although the specific qualifications will vary depending on the job in question, the

 inquiry should focus on criteria such as the plaintiff's education, experience in the relevant

 industry, and demonstrated possession of the required general skills.” Wexler v. White's Fine

 Furniture, Inc., 317 F.3d 564, 576 (6th Cir. 2003).

        At this stage, the court determines whether a reasonable juror could find that the


                                                -9-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 10 of 17. PageID #: 731




  plaintiff’s qualifications were equivalent to those required for the position. That is, whether

  the plaintiff presents “credible evidence that his or her qualifications are at least equivalent to

  the minimum objective criteria required for employment in the relevant field.” George v.

  Youngstown State University, 966 F.3d 446, 464 (6th Cir. 2020).

         In its response to the EEOC’s inquiry, Defendant grudgingly acknowledges that

  Plaintiff met the job’s minimum qualifications, but that he lacked the preferred skills. (ECF

  DKT #29-4 at 4). The Court finds that Plaintiff has satisfied his burden on the second factor

  of his prima facie case – that he possesses at least the minimum required qualifications for the

  Healthcare Interpreter/GPS Coordinator position.

         The next factor under consideration is whether Plaintiff has shown that he was treated

  less favorably as a Coptic Christian than similarly-situated Muslim candidates.

         “Similarly-situated” is not an insurmountable hurdle. Plaintiff and the four successful

  candidates share the basic skills and experience for interpreting in a medical setting and all

  were selected out of a pool of 68 to be interviewed in person by the GPS Department panel.

  “To be considered ‘similarly situated’ under the fourth element, ‘the plaintiff and the

  employee with whom the plaintiff seeks to compare himself or herself must be similar in all

  of the relevant aspects.’” Jones v. City of Franklin, 468 F.App’x. 557, 562 (6th Cir. 2012)

  (quoting Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998)).

  “The plaintiff need not demonstrate an exact correlation with the employee receiving more

  favorable treatment in order for the two to be considered ‘similarly-situated[.]’” Ercegovich,

  154 F.3d at 352; see also Arnold v. City of Columbus, No. 11-3459, 2013 WL 628447, at *6

  (6th Cir. Feb. 20, 2013); Martin v. Toledo Cardiology Consultants, Inc., 548 F.3d 405, 412


                                                 -10-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 11 of 17. PageID #: 732




  (6th Cir. 2008).

         The next step is whether a reasonable jury could find that those treated more favorably

  are outside of the protected class. Plaintiff declares that “there is abundant evidence that the

  individuals who were hired were outside of the Plaintiff’s protected class of being a

  Christian” and that “all of the individuals who were successful belonged to the Muslim faith.”

  (Opposition Brief, ECF DKT #29, at 11-12).

         In his Affidavit (ECF DKT #29-1, ¶ 16), Plaintiff states regarding the successful

  candidates: “That I learned during May and June of 2015, that all of these individuals belong

  to the Muslim faith as a result of personal conversations I had with these individuals and

  simply because the names clearly identify the individuals as being Muslim.”

         In his deposition, Plaintiff testifies: “Mustafa [Bouamaria] is hiring only Muslim

  people.” and “Mustafa is the one choosing people.” (ECF DKT #28-2 at 26, 31). Also:

  “Because I'm Christian and he's Muslim and he doesn't like Christian [sic].” Id. at 31.

         Plaintiff additionally points to the deposition of Mustapha Bouamaria, the GPS

  Department Supervisor. (ECF DKT #28-3 at 20-21). Regarding Nagla Ezzat who was hired

  for the first open position, there was the following exchange:

         Q. “I'm not saying that that's important to you, but I'm saying as far as you

         know she's Muslim?”

         A. “We never talk about her beliefs. I mean I know frequently she asks for

         holidays, Muslim holidays.”

         For its part, Defendant argues that Plaintiff fails to show by a preponderance of the

  evidence that the individuals who were hired were outside the protected class, i.e., not


                                                -11-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 12 of 17. PageID #: 733




  members of the Christian faith. Defendant insists that Plaintiff only offers mere speculation

  and opinion, not admissible evidence, about the faith of the individuals chosen over him.

         In Bouamaria’s deposition, he surmises about Nagla Ezzat’s beliefs based upon the

  days off she requested. In his own deposition, Plaintiff is of the opinion that Bouamaria hires

  only Muslims because he does not like Christians.

         An applicant’s religion is unknown to Defendant and an applicant is never asked to

  disclose that personal datum. Unless an individual chooses to self-identify as a member of a

  religious group, it is never brought to Defendant’s attention. It is irrelevant to an interpreter’s

  job duties. (Defendant’s Response Letter to EEOC, ECF DKT #29-4 at 6).

         Plaintiff’s Affidavit provides little help to bolster his argument. That Plaintiff can

  identify Muslims by their names is not persuasive. Plaintiff points to no authoritative basis

  for linking names and religions, nor does he account for the fact that people change their

  names after marriage or for personal reasons.

         Plaintiff swears that he learned in personal conversations the faith of the four

  individuals who were hired instead of him. (ECF DKT #29-1, ¶ 16). Defendant contends that

  this is not evidence because it is inadmissible hearsay.

         The Court agrees that if asserted for the truth of the selected candidates’ alleged

  representations, this statement is the very definition of hearsay. Fed.Evid.R. 801. “Hearsay

  evidence may not be considered on summary judgment.” See Jacklyn v. Schering-Plough

  Healthcare Prods. Sales Corp., 176 F.3d 921, 927 (6th Cir. 1999). Delving deeper, the Court

  finds that no hearsay exception applies to render the statement of religious membership

  admissible.


                                                 -12-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 13 of 17. PageID #: 734




         Pursuant to Rule 801(d)(2)(D), a statement offered against an opposing party and

  made by the party's agent or employee on a matter within the scope of that relationship and

  while it existed is not hearsay. “Rule 801(d)(2)(D) is designed to bind the employer where

  one of its managerial employees makes a statement within the scope of the employee's duties

  as a manager.” Barner v. Pilkington N. Am., Inc., 399 F.3d 745, 750 (6th Cir. 2005). The

  statements allegedly made in conversations with Plaintiff were made by

  interpreter/coordinators and not by managers or supervisors in the context of their job

  responsibilities. See Jacklyn, 176 F.3d at 928 (“There is a critical difference between making

  a statement while one is an employee and having the actual or implied authority to make such

  a statement on behalf of your employer”).

          Therefore, the Court concludes that Plaintiff is only able to provide his own opinion,

  speculation and conjecture about the faith held by his comparators. Any statements made in

  conversations with the successful candidates are hearsay and are not admissible. Plaintiff has

  failed to demonstrate the last factor of his prima facie case of disparate treatment religious

  discrimination by a preponderance of the evidence.

  Retaliation

         Plaintiff also claims Defendant is liable for Unlawful Retaliation under R.C.

  § 4112.02. As noted previously, the standard for state law discrimination claims asserted

  under Section 4112 of the Ohio Revised Code is the same as the standard for federal

  discrimination claims asserted under Title VII and related civil rights statutes.

         To establish a claim of retaliatory discrimination, a plaintiff first must establish a

  prima facie case by showing that: “1) the plaintiff engaged in an activity protected by Title


                                                -13-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 14 of 17. PageID #: 735




  VII; 2) the exercise of the plaintiff's civil rights was known to the defendant; 3) the defendant

  thereafter undertook an employment action adverse to the plaintiff; and 4) there was a causal

  connection between the protected activity and the adverse employment action.” Virts v.

  Consol. Freightways Corp. of Delaware, 285 F.3d 508, 521 (6th Cir.2002); Laney v. Ohio

  Dept. of Youth Services, 719 F.Supp.2d 868, 882 (S.D.Ohio 2010).

          There is no dispute that Plaintiff engaged in protected activity when he filed an EEOC

  Charge against Defendant for religious discrimination on June 23, 2014. Defendant contests,

  however, that Plaintiff can satisfactorily establish the other three elements of his prima facie

  case.

          Plaintiff asserts that there is overwhelming circumstantial evidence that Bouamaria,

  the hiring manager, knew about Plaintiff’s 2014 EEOC Charge. (Opposition Brief, ECF DKT

  #29 at 15). In order to fully respond to the EEOC’s inquiries, Defendant must have consulted

  with the members of the GPS Department Panel (including Bouamaria), who interviewed

  Plaintiff and unanimously declined to extend him an offer.

          However, on deposition, Bouamaria testified that the first he learned of the EEOC

  Charge by Plaintiff was in 2016. (ECF DKT #29-2 at 5). In addition, Bouamaria was

  unavailable for consultation with Defendant’s legal team on this matter while he was on

  medical leave during August and September 2014. (Bouamaria Declaration, ECF DKT #30-

  4).

          At a minimum, Plaintiff can demonstrate that Defendant Cleveland Clinic (as an

  institution) had knowledge of Plaintiff’s protected activity. Defendant responded to the

  Charge by a letter dated August 20, 2014. (ECF DKT #29-4).


                                                -14-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 15 of 17. PageID #: 736




         Next, Plaintiff must make an evidentiary showing of Defendant’s adverse employment

  action against him following the exercise of his protected civil rights. Plaintiff contends that

  within a month of filing the EEOC Charge, he began receiving a decreasing number of

  interpreting assignments at the Main Campus. (Plaintiff’s Affidavit, ECF DKT #29-1).

  Moreover, in 2015, Plaintiff’s wife no longer was assigned interpreting services at the Main

  Campus. Id. Despite repeated requests from Plaintiff’s Vocalink supervisor, Plaintiff and his

  wife did not get their ID badges for The Cleveland Clinic Main Campus renewed. Id. After

  Spring 2015, Plaintiff was never assigned to any further Arabic language interpretation jobs at

  the Defendant’s Main Campus. Id.

         However, the evidence shows that requests for interpretation services came from

  Defendant, but assignments were made by Vocalink. According to the Declaration of Jill A.

  Mead, Quality & Compliance Counsel with Vocalink, Inc.: “Plaintiff accepted interpreting

  assignments through Vocalink at the Cleveland Clinic for the period February 17, 2014

  through March 30, 2015.” (ECF DKT #28-6). Further, “for the period February through July

  2014, Plaintiff accepted 18 interpreting assignments at the Cleveland Clinic's Main Campus

  as well as four at its satellite locations; and for the period August 2014 through March 2015,

  all the assignments that Plaintiff accepted were at the Cleveland Clinic’s Main Campus.” Id.

         In Plaintiff’s deposition testimony, he acknowledges that assignments were offered at

  the satellite locations of the Cleveland Clinic, but he would not accept them for economic

  reasons. In the Spring of 2015, Plaintiff was told by his Vocalink supervisor that he would

  not be sent to the Main Campus for the time being, but there was still substantial need for

  services at the satellite locations. (Exhibit 11, ECF DKT #28-2 at 85). Plaintiff testified: “I


                                                -15-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 16 of 17. PageID #: 737




  will not take any satellite [sic]. She offered me to go to satellite [sic]. I refused to go there

  because it's not worth the time to go there. They don't pay for miles. They only pay an hour

  minimum.” (ECF DKT #28-2 at 40-41).

         Plaintiff speculates that Bouamaria was behind the decision not to assign him to the

  Main Campus: “So I felt that Mustafa -- there is no evidence of that, but I felt Mustafa is the

  one who told her don't bring him back again to the Clinic when I file a claim against

  Cleveland Clinic at the EEOC.” (ECF DKT #28-2 at 28). (Emphasis added).

         With regard to the failure to renew Plaintiff’s ID badge, Bouamaria does not

  independently recollect whether he was asked to look into the problem. (ECF DKT #29-2 at

  18). Nevertheless, an email chain attached to Bouamaria’s Declaration evidences that both

  Plaintiff’s and his wife’s ID badges were renewed on February 16, 2015. (ECF DKT #30-4,

  Exhibit 1).

         For his prima facie case, Plaintiff must show a reasonable causal connection between

  his protected activity and the adverse employment actions he alleges he suffered. Defendant

  rightfully emphasizes that Plaintiff’s assignments came from the vendor, Vocalink, and not

  from the Cleveland Clinic. Even if the decision not to send Plaintiff to the Main Campus was

  shown to be motivated by Bouamaria, nine months passed between the filing of the EEOC

  Charge (June 23, 2014) and the notification from Vocalink (April 15, 2015) that only satellite

  location assignments would be available.

         Even construing the evidence in Plaintiff’s favor, it cannot be ignored that Plaintiff did

  perform interpreting work at the Main Campus after the Charge was filed. According to

  Vocalink, “for the period August 2014 through March 2015, all the assignments that Plaintiff


                                                  -16-
Case: 1:19-cv-01185-CAB Doc #: 31 Filed: 03/11/21 17 of 17. PageID #: 738




  accepted were at the Cleveland Clinic’s Main Campus.” (Mead Declaration, ECF DKT #28-

  6). And Plaintiff refused the satellite location assignments for reasons unrelated to religious

  discrimination. (Plaintiff’s Deposition, ECF DKT #28-2 at 40-41). Plaintiff learned in

  January of 2015 that there was an issue with the renewal of his ID badge. (Plaintiff’s

  Affidavit, ECF DKT #29-1). The badge was renewed in February. (Bouamaria Declaration,

  ECF DKT #30-4, Exhibit 1).

         Plaintiff’s burden is not onerous, but Plaintiff must show a genuine factual dispute

  about retaliation by a preponderance of the evidence in order to prevail on his prima facie

  case. Plaintiff has failed to demonstrate an adverse employment action by Defendant either

  by decreasing Plaintiff’s interpreting assignments or by refusing to renew the necessary ID

  badges which is causally connected to the filing of Plaintiff’s EEOC Charge.

                                III. CONCLUSION

         Plaintiff’s shortcomings in the presentation of a prima facie case for disparate

  treatment Religious Discrimination and for Retaliation justify the entry of summary judgment

  for Defendant on the remaining claims of Plaintiff’s First Amended Complaint. Therefore,

  the Motion (ECF DKT #28) of Defendant Cleveland Clinic Foundation for Summary

  Judgment is granted.

         IT IS SO ORDERED.

         DATE: March 11, 2021

                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                                -17-
